Hutcheson, Justice.
“The receiver is an officer and servant of the court appointing him, is responsible to no other tribunal than a court of equity, and must in all things obey its direction.” Park’s Code, § 5483. Under the facts in the instant case, and especially as set out in the final order of court, showing a withdrawal of the main question involved, the order referred to was not error.

Judgment affirmed.


All the Jusliecs concur.

Brennan & Giles and Brackell & Brennan, for plaintiff in error.
Bvins & Calhoun, contra.